Citation Nr: 0500786	
Decision Date: 01/11/05    Archive Date: 01/19/05

DOCKET NO.  97-34 828	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for glaucoma.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. B. Mays, Associate Counsel




INTRODUCTION

The veteran served on active duty from February 1943 to 
October 1952.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1997 rating decision of the 
St. Louis, Missouri Regional Office (RO) of the Department of 
Veterans Affairs (VA).  

In March 1999, the veteran presented testimony before a 
hearing officer sitting at the RO in Wichita, Kansas.

In September 1998, August 2000, and July 2003, the Board 
remanded this case for evidentiary development.  Additional 
VA treatment records were associated with the claims folder, 
and the case was returned to the Board in December 2004.

Also in December 2004, a motion to advance on the docket was 
filed and granted.


FINDINGS OF FACT

1.  All information and evidence necessary for an equitable 
disposition of the issue decided herein has been obtained.

2.  There is no evidence of glaucoma during the veteran's 
active military service and the preponderance of the evidence 
is against a finding that the veteran's current glaucoma is 
related to his military service.  


CONCLUSION OF LAW

Glaucoma was not incurred during or aggravated by active 
military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (the VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified as amended at 38 
U.S.C.A. § 5100 to 5107 (West 2002)) which includes an 
enhanced duty on the part of VA to notify a claimant of the 
information and evidence necessary to substantiate a claim 
for VA benefits.  It also redefines the obligations of VA 
with respect to its duty to assist a claimant in the 
development of a claim.  Regulations implementing the VCAA 
have been enacted.  See 66 Fed. Reg. 45,620 (August 29, 2001) 
(codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  Also see Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).

The Board has carefully considered the provisions of the 
VCAA, the implementing regulations, the United States Court 
of Appeals for the Federal Circuit's (Federal Circuit) 
decisions in Disabled  American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) and 
Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, 345 F. 3d 1334 (Fed. Cir. 2003), which invalidated 
portions of the implementing regulations, the Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, Section 701, 117 
Stat. 2651 (Dec. 2003), and the United States Court of 
Appeals for Veteran's Claims (Court) decisions in Pelegrini 
v. Principi, 17 Vet. App. 412 (2004) (Pelegrini I), and 
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II), which addressed the timing and content of proper VCAA 
notice.  Following a complete review of the record evidence, 
the Board finds, for the reasons expressed immediately below, 
that the development of the claim here on appeal has 
proceeded in accordance with the law and regulations. 
 
Duty to Notify

The Court's decision in Pelegrini II  held, in part, that a 
VCAA notice, as required by 38 U.S.C. Section 5103(a), must 
be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits.  In this case, the initial AOJ decision was made 
in October 1997, several years before the VCAA was enacted, 
and the VCAA notice was first given to the veteran in April 
2001.  In this case, the unfavorable RO decision that is the 
basis of this appeal was already decided - and appealed -- by 
the time the VCAA was enacted.  The Court acknowledged in 
Pelegrini at 120 that where, as here, the Section 5103(a) 
notice was not mandated at the time of the initial RO 
decision, the RO did not err in not providing such notice.  
Rather, the appellant has the right to content-complying 
notice and proper subsequent VA process.  The Court 
specifically stated in Pelegrini II that it was not requiring 
the voiding or nullification of any AOJ action or decision.  
Thus, the timing of the notice in this matter does not 
nullify the rating action upon which this appeal is based.

VA has a duty under the VCAA to notify an appellant and his 
or her representative of any information and evidence needed 
to substantiate and complete a claim as well as to inform the 
appellant as to whose responsibility it is to obtain the 
needed information.  The veteran was informed of the 
requirements of the VCAA specifically and in detail in a 
letter dated in February and October 2003, and in April 2001.  
The Board finds that the information provided to the veteran 
specifically satisfied the requirements of 38 U.S.C.A. 
Section 5103 in that he was clearly notified of the evidence 
necessary to substantiate his claim and the responsibilities 
of VA and the veteran in obtaining evidence.  The letters 
provided the veteran with information concerning the evidence 
needed to substantiate his claim was, among other things, and 
informed him that VA would obtain relevant records from any 
Federal agency and relevant records identified by the veteran 
and that he is responsible for supplying VA with sufficient 
information to obtain relevant records on his behalf and is 
ultimately responsible for submitting all relevant evidence 
not in the possession of a Federal department or agency.  The 
Board notes that although the Court in Pelegrini I and again 
in Pelegrini II indicated that there was a fourth element of 
notification, VA General Counsel rendered a Precedential 
Opinion in February 2004, finding that 38 U.S.C. Section 
5103(a) does not require VA to seek evidence from a claimant 
other than that identified by VA as necessary to substantiate 
the claim.  See VAOPGCPREC 1-2004 (Feb. 24, 2004).  
Nonetheless, the veteran was provided with the text of 
38 C.F.R. § 3.159, from which the Court took this 
requirement, in supplemental statements of the case in March 
2003 and June 2004.  Thus, under these circumstances, the 
Board finds that the notification requirement of the VCAA has 
been satisfied.  

Duty to Assist

The VCAA provides that VA shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate his or her claim unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include making reasonable 
efforts to obtain relevant records that a claimant identifies 
and providing a medical examination or obtaining a medical 
opinion when such an examination or opinion is necessary to 
make a decision on the claim.  

After reviewing the record, the Board finds that VA has 
complied with the VCAA's duty to assist by aiding the veteran 
in obtaining evidence and affording him physical examinations 
in July 2001 and January 2002.  

The veteran identified treatment for his eye disability from 
the VA Medical Centers at Leavenworth and Kansas City, and 
the claims folder contains treatment records dated from 
August 1990 to August 2003.  Private treatment records from 
Dr. Tobin are also of record.  The veteran specifically 
identified relevant VA treatment by a "Dr. Ramos" or "Dr. 
Ramon" between 1989 and 1995 who worked at either the VA 
Medical Center in Leavenworth or in Kansas City.  As will be 
discussed in further detail below, it appears that the 
identified treatment records are associated with the claims 
folder.  It appears that all known and available records 
relevant to the issue here on appeal have been obtained and 
are associated with the veteran's claims file, and the 
veteran does not appear to contend otherwise.  Furthermore, 
the veteran was afforded the opportunity to testify before an 
RO hearing officer.  

Thus, the Board finds that VA has done everything reasonably 
possible to notify and to assist the veteran and that no 
further action is necessary to meet the requirements of the 
VCAA and the applicable implementing regulations.  

Factual Background

Service medical records include February 1943, July 1947, and 
July 1950 examination reports, which show the veteran's 
vision to be 20/20, and color perception was reported as 
good/normal.

In June 1971, the veteran presented for a VA examination in 
conjunction with an unrelated claim.  No abnormalities of the 
eyes were reported.

In March 1982, the veteran underwent a VA examination in 
connection with another claim.  The examiner stated that the 
veteran's pupils were round, regular, and equal, and reacted 
to light and accommodation.  The extraocular movements were 
intact.

In November 1989, Dr. Tobin, a private physician, diagnosed 
the veteran with chronic open angle glaucoma.  

In an August 1997 statement, Dr. Tobin stated that he 
believed the veteran had glaucoma prior to 1957, and even 
possibly prior to his entrance into the military.  

In a June 1999 statement, Dr. Tobin stated that due to the 
lack of proper glaucoma testing, the veteran's glaucoma went 
undetected and untreated for many years (16), while he was 
serving in the military.  Dr. Tobin concluded that the 
glaucoma had been present since 1945.  He based his opinion 
on the low intra-ocular pressure and the very slow insidious 
damage that the disability has done to the eyes.  

In July 2001, the veteran presented himself for a VA eye 
examination.  The examiner reviewed the service medical 
records noting that the color vision testing was normal in 
July 1950, and the veteran had 20/20 vision in 1943, 1947, 
and 1950.  Impression was advanced bilateral open angle 
glaucoma with well-controlled intraocular pressure.  An 
opinion as to the etiology of the veteran's glaucoma was not 
provided.

In January 2002, the veteran underwent another VA examination 
of the eyes.  Diagnosis was advanced end-stage glaucoma.  The 
examiner stated that the diagnosis of glaucoma most likely 
did not exist during military service and was most likely not 
a result of military service.  The examiner commented that 
primary open angle glaucoma most often occurs during middle 
age, and noted that the veteran was between 17 and 26 years 
old during active service.  The January 2002 examiner noted 
that while the July 2001 examiner did not provide an opinion 
as to etiology, another examiner (an ophthalmologist) 
reviewed the July 2001 VA examination report.  After 
reviewing the July 2001 examination report, this examiner 
stated that the results led him to arrive at the same 
conclusion that was expressed by the January 2002 examiner.  

VA treatment records dated from August 1990 to August 2003 
primarily show treatment for open angle glaucoma.  In May 
1998, the veteran presented to the VA eye clinic.  On 
examination, there was evidence of bilateral chalky white 
discs with marked atrophy.  The examiner stated that the 
veteran had long-standing bilateral glaucoma, "probably 
service connected."  The words "No Chart" are noted on the 
side of the treatment record.  In September 1998, the veteran 
presented to the VA Geriatric Clinic and expressed an 
interest in filing a service connection claim for glaucoma.  
The examiner noted the opinion of the May 1998 treating 
examiner.  

In his July 2002 statement, Dr. Tobin stated that because the 
veteran's glaucoma was nearly end-stage when first diagnosed 
in 1989, he stated that the veteran's glaucoma had its onset 
in his late teen years.  He further noted that glaucoma could 
occur at age.  

In a December 2002 statement, Dr. Tobin reiterated his 
contentions set forth in his July 2002 statement.  

Analysis

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty.  38 U.S.C.A. § 1110 (West 2002).  
Regulations provide that service connection may be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d) (2004).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the appellant prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  See 38 U.S.C.A. § 5107(b) (West 
2002).  

VA treatment records and private records from Dr. Tobin 
confirm a current diagnosis of open angle glaucoma.  However, 
a review of service medical records is negative for any 
complaints, diagnoses, or treatment for glaucoma.   The 
veteran's glaucoma diagnosis was not rendered until November 
1989, more than three decades following the veteran's 
discharge from service.  

The Board recognizes the favorable opinions submitted by Dr. 
Tobin.  However, the Board gives greater weight to the 
opinion of the January 2002 VA examiner for the following 
reasons.  First, the January 2002 VA reviewed the claims 
folder, including the earlier opinions of Dr. Tobin and the 
veteran's service medical records.  There is no indication 
that Dr. Tobin reviewed the veteran's claims folder or 
service medical records; therefore his opinion is considered 
less informed.  

Second, in arriving at the conclusion that the veteran's 
glaucoma was most likely not related to service, the January 
2002 VA examiner commented that primary open angle glaucoma 
(the veteran's diagnosis) is a disease often occurring in 
middle age.  On the other hand, Dr. Tobin commented on the 
general onset of glaucoma, but did not discuss the veteran's 
actual diagnosis of primary open angle glaucoma and when it 
typically occurs.  

Third, the Board notes that Dr. Tobin initially stated that 
the veteran developed glaucoma in 1957 and possibly even 
before he entered military service in 1943.  In 1999, Dr. 
Tobin stated that it was his belief that the veteran "had 
glaucoma in 1945 while he was serving in the Navy."  Dr. 
Tobin bases his most recent opinion, that the veteran 
developed glaucoma in early adulthood, on the fact that the 
veteran had had nearly end-stage glaucoma when he was first 
diagnosed in 1989.  The Board observes that the January 2002 
VA examiner did not dispute the fact that the veteran's 
glaucoma developed prior to 1989, and specifically noted that 
Dr. Tobin's statement that the glaucoma could have existed 
for many years was "well-taken."  Nonetheless, as pointed 
out by that examiner, that did not necessarily mean that the 
glaucoma was in existence while the veteran was in military 
service at age 17 to 26.  The Board notes that the veteran 
was first diagnosed with glaucoma when he was approximately 
64 years old.  Thus, it could have been "long-standing" 
then without necessarily having developed before or during 
the veteran's military service, as Dr. Tobin has suggested.  
Both the July 2001 and the January 2002 VA examiners 
considered the veteran's service medical records and 
concluded that they did not show evidence of then-existing 
glaucoma.  In contrast, Dr. Tobin has not considered the 
veteran's service medical records.  

Throughout his appeal, the veteran has asserted that he was 
encouraged to file a service connection claim for glaucoma by 
a "Dr. Ramos" or "Dr. Ramon", who treated the veteran 
between 1989 and 1995 at either the VA Medical Center in 
Leavenworth or in Kansas City.  The Board notes that 
additional VA treatment records were associated with the 
claims folder following the July 2003 Board remand.  Among 
those records was a May 1998 treatment record, in which the 
examiner (name illegible) noted that the veteran's end-stage 
glaucoma was "probably service-connected."  In September 
1998, the veteran presented to the VA geriatric clinic, and 
the examiner stated that the veteran expressed interest in 
filing a service connection claim for glaucoma, and also 
noted the statement of the May 1998 treating examiner.  While 
the signature of the May 1998 record is hard to read, as 
discussed above, it appears that the May 1998 VA treatment 
record is the one to which the veteran has referred.  In any 
event, the Board has considered the May 1998 record and finds 
it of less probative value than the January 2002 VA 
examination report.  The May 1998 examiner essentially stated 
that the glaucoma was "probably" related to service, but 
this statement is less probative than the January 2002 
opinion because the treating physician in May 1998 did not 
review the claims folder prior to making the statement, which 
was made several decades following the veteran's discharge 
from service.  Moreover, the basis for the statement in the 
May 1998 treatment note was not provided, other than the 
description of the veteran's glaucoma as "long standing."  
Stating that the veteran's long-standing glaucoma should 
"probably" be service-connected is not equivalent to 
stating that there is a direct relationship between the 
veteran's glaucoma and service.  The opinion contained in the 
May 1998 treatment note essentially suffers from the same 
defects as Dr. Tobin's opinions, when contrasted with the 
opinion in the 2002 VA examination report.  

To reiterate, the service medical records are negative for 
any eye problems, and the initial diagnosis of glaucoma was 
not rendered until November 1989.  Although the veteran 
contends that his glaucoma developed in service and has been 
symptomatic since then, the Board notes that the veteran's 
opinion as to medical matters is without probative value 
because he, as a layperson, is not competent to establish a 
medical diagnosis or draw medical conclusions; such matters 
require medical expertise.  See Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992).  

In sum, while the veteran currently has glaucoma, such 
disability has not been medically attributed to an inservice 
event.  The preponderance of the evidence is against the 
veteran's service connection claim for glaucoma.  As such, 
there is not an approximate balance of positive and negative 
evidence regarding the merits of the veteran's claim that 
would give rise to a reasonable doubt in favor of the 
veteran; the benefit-of-the-doubt rule is not applicable, and 
the appeal is denied.  See Gilbert v. Derwinski, 1 Vet. App. 
49, 54-56 (1990).


ORDER

The appeal is denied.



	                        
____________________________________________
	MARY GALLAGHER
	Chief Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


